NOTICE OF ALLOWABILITY
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In response to Examiner-Initiated interview, claims have been further amended as provided below in the Examiner’s Amendment.
Claims  3, 5-6, 10, 12-13, and 18-19 have been cancelled, and Claims 1-2, 4, 7-9, 11, 14-17, and 20 herein are allowed.

Examiner’s Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for the Examiner's Amendment was given confirmation by Applicant's Representative Attorney, JOHN A. GRIFFITHS (Reg. No. 57,654), on January 31, 2022.
Please further amend the previously submitted claims (10/21/2021) as follows:
1.	(Currently Amended)  A method, by a processor, for intelligent career planning assessment in a computing environment, comprising:

identifying one or more changes to one or more environmental factors having positive impacts for achieving the career goal or negative impacts that invalidate the career goal;
identifying one or more deviations from the career planning pathway according to a user profile of the user, one or more behaviors of the user, and the one or more environmental factors, wherein at least one of the one or more deviations is identified by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold;
in conjunction with identifying the one or more deviations, determining the one or more deviations as a failure to complete one or more action steps of the career planning pathway over a defined period of time, wherein the defined period of time is an average time period necessary to complete the one or more action steps performed by one or more alternative users having previously achieved the career goal; 

determining those of the one or more recommendations the user accepted and performed, and correlating those of the accepted one or more recommendations to a progression of one or more alternative users having similar deviations to the identified one or more deviations from a similar career planning model to the career planning model of the user; and
executing the machine learning logic to iteratively update the career planning model using feedback identified from the correlation, wherein iteratively updating the career planning model using the feedback includes performing the monitoring of the career planning pathway to ascertain a current validity of the career planning pathway, and updating the machine learning logic to refine the career planning model according to the current validity. 

2.	(Currently Amended)  The method of claim 1, further including identifying a series of the one or more action steps for achieving one or more achievement stages required by the career planning pathway.

3.	(Cancelled).  

4.	(Original)  The method of claim 1, further including identifying the one or more deviations as accumulation of one or more non-related action steps that are irrelevant to the career planning pathway.

5-6.	(Cancelled).

7.  	(Currently Amended)  The method of claim 1, further including executing the machine learning logic to:
	suggest one or more alternative career goals;
	suggest one or more additional action steps to increase an amount of time required to complete the career goal; 
select one or more of a plurality of valid career path trajectories having greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories.

8.	(Currently Amended)  A system for intelligent career planning assessment in a computing environment, comprising:
	one or more computers with executable instructions that when executed cause the system to:	
monitor a career planning pathway of a career planning model for a user for achieving a career goal; 
identify one or more changes to one or more environmental factors having positive impacts for achieving the career goal or negative impacts that invalidate the career goal;
identify one or more deviations from the career planning pathway according to a user profile of the user, one or more behaviors of the user, and the one or more environmental factors, wherein at least one of the one or more deviations is identified by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold;
in conjunction with identifying the one or more deviations, determine the one or more deviations as a failure to complete one or more action steps of the career planning pathway over a defined period of time, wherein the defined period of time is an average time period necessary to complete the one or more action steps performed by one or more alternative users having previously achieved the career goal; 
execute machine learning logic to generate, according to the identified one or more deviations, one or more recommendations for the user to continue on the career planning pathway or an alternate career planning pathway; 

execute the machine learning logic to iteratively update the career planning model using feedback identified from the correlation, wherein iteratively updating the career planning model using the feedback includes performing the monitoring of the career planning pathway to ascertain a current validity of the career planning pathway, and updating the machine learning logic to refine the career planning model according to the current validity. 

9.	(Currently Amended)  The system of claim 8, wherein the executable instructions further identify a series of the one or more action steps for achieving one or more achievement stages required by the career planning pathway.

10.	(Cancelled).  



12-13.	(Cancelled).  

14.	(Currently Amended)  The system of claim 8, wherein the executable instructions further execute the machine learning logic to:
	suggest one or more alternative career goals;
	suggest one or more additional action steps to increase an amount of time required to complete the career goal; and
select one or more of a plurality of valid career path trajectories having greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories.

15.	(Currently Amended)  A computer program product for intelligent career planning assessment by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that monitors a career planning pathway of a career planning model for a user for achieving a career goal; 
an executable portion that identifies one or more changes to one or more environmental factors having positive impacts for achieving the career goal or negative impacts that invalidate the career goal;
an executable portion that identifies one or more deviations from the career planning pathway according to a user profile of the user, one or more behaviors of the user, and the one or more environmental factors, wherein at least one of the one or more deviations is identified by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold;
an executable portion that, in conjunction with identifying the one or more deviations, determines the one or more deviations as a failure to complete one or more action steps of the career planning pathway over a defined period of time, wherein the defined period of time is an average time period necessary to complete the one or more action steps performed by one or more alternative users having previously achieved the career goal; 
an executable portion that executes machine learning logic to generate, according to the identified one or more deviations, one or more recommendations for the user to continue on the career planning pathway or an alternate career planning pathway; 

an executable portion that executes the machine learning logic to iteratively update the career planning model using feedback identified from the correlation, wherein iteratively updating the career planning model using the feedback includes performing the monitoring of the career planning pathway to ascertain a current validity of the career planning pathway, and updating the machine learning logic to refine the career planning model according to the current validity. 

16.	(Currently Amended) The computer program product of claim 15, further including an executable portion that
identifies a series of the one or more action steps for achieving one or more achievement stages required by the career planning pathway




18-19.	(Cancelled).  

20.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that executes the machine learning logic to:
	suggest one or more alternative career goals;
	suggest one or more additional action steps to increase an amount of time required to complete the career goal; and
select one or more of a plurality of valid career path trajectories having greater positive impact upon the user for achieving the career goal as compared to alternative ones of the plurality of valid career path trajectories.


REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
	All of the rejections have been overcome and hereby withdrawn in view of Applicant’s last submitted amendments (10/21/21) in conjunction with the Examiner’s additional amendments as provided above in the Examiner’s Amendment.  
With respect to 35 USC 101, under the subject matter eligibility analysis, the claimed invention as a whole, presents a distinct invention having technical additional elements beyond the judicial exception that actually integrate the judicial exception into a practical application by imposing meaningful limits on the judicial exception, in part by executing machine learning logic to generate, according to the identified one or more deviations, one or more recommendations for the user to continue on the career planning pathway or an alternate career planning pathway, correlating those of the accepted one or more recommendations to a progression of one or more alternative users having similar deviations to the identified one or more deviations from a similar career planning model to the career planning model of the user and executing the machine learning logic to iteratively update the career planning model using feedback identified from the correlation, wherein iteratively updating the career planning model using the feedback includes performing the monitoring of the career planning pathway to ascertain a current validity of the career planning pathway, and updating the machine 
With respect to the closest prior art of record, the claims in this application are deemed to be directed to a nonobvious improvement over the closest prior art Chan (US 2018/0253811), Phelon (US 2012/0173295) and Zhao (US 2016/0320946) since the prior art of record does not anticipate nor render obvious the combination of all of the limitations claimed in this application for claims 1-20.
Chan (US 2018/0253811) discloses career plan monitoring via an AI engine that monitors progress of a career plan and determines that a user does not perform actions according to the career plan timeline, and suggests alternative career goals, however, Chan does not anticipate nor render obvious the career monitoring inclusive of implementing a topic modeling operation to classify content produced by the user as relevant and non-relevant to a current portion of the career planning pathway, wherein at least one of the one or more deviations is identified by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold, and iteratively update the career planning model using feedback 
Phelon (US 2012/0173295) discloses monitoring progress of a career goal and milestones that affect the career’s trajectory, and identifying deviations and changes having an impact on the career goal, however, Phelon is completely silent regarding identifying deviations specifically by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold, and in conjunction with identifying the one or more deviations, determine the one or more deviations as a failure to complete one or more action steps of the career planning pathway over a defined period of time, wherein the defined period of time is an average time period necessary to complete the one or more action steps performed by one or more alternative users having previously achieved the career goal.
Zhao (US 2016/0320946) discloses projecting a career goal based on a time period of the projection relative to the average length of time each job title was help by other members on a similar career path, however Zhao is completely silent regarding identifying one or more deviations and changes to one or more environmental factors having positive impacts for achieving the 
Based on the most relevant Non-Patent Literature, K. D. Amitha Peiris and I. Gan, "A recommender systems approach to optimising career pathways development planning for youth in emerging knowledge economies," 2013, discloses recommender systems approach to optimising career pathways considering attributes which includes personality traits, values, skills, and qualifications. 
Based on closest relevant prior art, Barnfield (US 2013/0212031) discloses obtaining information pertaining to workers who have attained a target position and provide career-related information pertaining to one or more career paths.  Xie (US 2019/0303798) discloses career path modeling using machine learning to receive an input candidate’s profile and output a score for one or more potential career paths for the candidate.  
However, none of the closest relevant prior art discloses the intelligent career planning assessment comprising:
monitoring a career planning pathway of a career planning model for a user for achieving a career goal, wherein the monitoring is inclusive of implementing a topic modeling operation to classify content produced by the user as relevant and non-relevant to a current portion of the career planning pathway; 
identifying one or more changes to one or more environmental factors having positive impacts for achieving the career goal or negative impacts that invalidate the career goal;
identifying one or more deviations from the career planning pathway according to a user profile of the user, one or more behaviors of the user, and the one or more environmental factors, wherein at least one of the one or more deviations is identified by determining a weighted sum of a relevance of the content produced by the user and an overlapping coefficient of the sum to the career planning model is above a predefined threshold;
in conjunction with identifying the one or more deviations, determining the one or more deviations as a failure to complete one or more action steps of the career planning pathway over a defined period of time, wherein the defined period of time is an average time period necessary to complete the one or more action steps performed by one or more alternative users having previously achieved the career goal; 
executing machine learning logic to generate, according to the identified one or more deviations, one or more recommendations for the user to continue on the career planning pathway or an alternate career planning pathway; 
correlating those of the accepted one or more recommendations to a progression of one or more alternative users having similar deviations to the identified one or more deviations from a similar career planning model to the career planning model of the user; and
executing the machine learning logic to iteratively update the career planning model using feedback identified from the correlation, wherein iteratively updating the career planning model using the feedback includes performing the monitoring of the career planning pathway to ascertain a current validity of the career planning pathway, and updating the machine learning logic to refine the career planning model according to the current validity, in combination with other recited limitations of independent claims 1, 8 and 15.
	Thus, the claimed invention as a whole, provides a significant improvement that the closest prior art does not anticipate nor render obvious.  
Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations claims for  2, 4, 7, 9, 11, 14, 16-17, and 20 due to their respective dependencies to  independent claims 1, 8 and 15 allowed as recited above.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LAURA YESILDAG/Examiner, Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629